Citation Nr: 0833699	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  03-27 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for residuals of a 
right hip injury.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the issues listed on 
the title page.

In July 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

At the July 2008 hearing, there was a discussion regarding 
whether the issue of entitlement to service connection for a 
right shoulder disability was on appeal.  The veteran had 
perfected an appeal as to this issue; however, when the RO 
granted service connection for residuals of a right clavicle 
fracture in May 2004, it evaluated the disability under 
limitation of shoulder motion.  Thus, service connection for 
a right shoulder disability was granted.  As a result, that 
issue is not part of the current appeal.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  The Board 
will, however, read the testimony as a claim for an increased 
rating.  As the increased rating claim is not developed or 
certified for appellate review it is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  There is no credible and competent evidence of a nexus 
between degenerative disc disease of the lumbar spine and 
service.

2.  There is no credible and competent evidence of a nexus 
between degenerative disc disease of the cervical spine and 
service.

3.  There is no competent evidence of a current right hip 
disability.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303 (2007).

2.  Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

3.  Residuals of a right hip disability were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA failed to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in November 2005 correspondence the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  The veteran was not informed, however, of 
how ratings and effective dates are assigned in the above-
described letters; however, the he has not been prejudiced by 
such.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Simply put 
because the preponderance of the evidence is against the 
veteran's claims for service connection, any question as to 
an appropriate evaluation or effective date to be assigned is 
moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, to include VA medical records, Social Security 
Administration records, and providing the veteran with a 
hearing.  Social Security Administration benefits were 
granted based upon the veteran's low back disability.  In the 
records relied upon by the Social Security Administration, it 
shows the veteran indicated he had received treatment for his 
low back in 1995 from two, private facilities.  These records 
have not been associated with the claims file.  

The Board is not remanding this claim to obtain those records 
for three reasons.  First, at the July 2008 hearing before 
the undersigned, the veteran testified that he had not been 
told by any private physician that his current disabilities 
were related to service.  See Transcript at pages 13-14.  He 
intimated that a VA physician had told him there was a 
relationship, and he was given 45 days to obtain a medical 
opinion.  No medical opinion was associated with the record.  
As the veteran has made no allegation that any private 
physician has attributed the current disabilities to service, 
private medical records would not assist the veteran in his 
claim for service connection for a low back disability.  
Second, in a December 2001 statement, the veteran stated he 
had tried to get private medical records but had been told 
that they were not available.  It would appear that he was 
addressing these medical records, as he has been treated 
mostly by VA, and his Social Security Administration 
application shows treatment by VA and the two private 
facilities only.  Third, the records are more than 20 years 
after the veteran's discharge from service and by their 
description would not assist in establishing a continuity of 
symptomatology.

VA provided the veteran with an examination in connection 
with his claim for service connection for residuals of a 
cervical disability but did not provide the veteran with 
examinations in connection with the claim for service 
connection for residuals of low back and right hip injuries.  
The Board finds that examinations were not necessary to make 
decisions on these two claims.

Under the law, an examination or opinion is necessary to make 
a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 
2002); see also 38 C.F.R. § 3.159(c)(4) (2007).

As to the claim of entitlement to service connection for 
residuals of a low back injury, the Board finds that 
degenerative disc disease of the lumbar spine may not be 
associated with the claimant's active duty.  Id.  For 
example, there is no showing whatsoever that he incurred a 
low back injury while in service to include due to a 
motorcycle accident.  A July 1972 VA treatment record shows 
that the veteran was in a motorcycle accident and fractured 
his collar bone.  It did not indicate that he injured his low 
back.  The April 1973 separation examination, which was 
conducted within one year after the accident, showed that 
clinical evaluations of the neck and spine were normal.  The 
veteran stated himself that he was in good health.  When the 
veteran filed his original claim for service connection in 
1974, he sought benefits only for the fractured collar bone.  
Had the veteran also sustained an injury to his low back in 
service, it would seem likely that he would have included 
that as a disability as part of his claim for benefits.  
Thus, while the veteran is competent to state he injured his 
back in service, the Board finds: (1) contemporaneous records 
do not substantiate his allegation; and, (2) that the 
statements he made in service and one year after service are 
far more probative than the statements he is making now.  The 
Board concludes that the veteran's statements and testimony 
are not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 82 
(2006) (Board could have found that the evidence with regard 
to the veteran's in-service injury was not credible).  
Therefore, an examination would not be warranted.

As to the claim of entitlement to service connection for 
residuals of a right hip injury, there is no competent 
evidence that the veteran has a right hip disability or 
evidence of persistent or recurrent symptoms associated with 
the right hip.  Therefore, an examination would not be 
warranted.  

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claims.  After the 
July 2008 hearing, the claims file was left open to allow him 
to submit evidence of a nexus between his current 
disabilities and service.  He did not submit any evidence.  
There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of these adjudications.  Indeed, the appellant has 
not suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Analysis

In July 1972, the veteran was in a motorcycle accident while 
in service.  He asserts that not only did he fracture his 
collar bone, but also sustained injuries to his neck, low 
back, and right hip and that he has developed disabilities in 
those areas as a result.  He stated that he has been having 
problems with his neck, low back, and right hip since the in-
service accident.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, private and VA medical records, lay 
statements, a statement from a registered nurse, and 
testimony.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for service connection.  The reasons 
follow.

While addressed previously, the Board will reiterate the fact 
that the July 1972 VA treatment record, which was prepared 
within two hours of the accident, shows that the veteran 
sustained a fracture to his collar bone only.  It is highly 
unlikely that had the veteran sustained injuries to his neck 
and low back at that time, that the examiner failed to 
address those areas.  The Board concludes that the veteran 
fractured his collar bone and that was the extent of his 
injuries.  

Further supporting this finding is the April 1973 separation 
examination, which shows that clinical evaluations of the 
neck and spine were within normal limits.  Within one year 
following discharge from service, the veteran submitted an 
original claim for compensation benefits for residuals of the 
motorcycle accident.  Under "Nature of Sickness, Disease or 
Injuries for which this claim is made and date each began," 
the veteran stated, "Had motorcycle wreck in service - broke 
collar bone and was treated at VA Hosp., Indianapolis, Ind."  
This also is evidence against the veteran's allegation that 
he sustained injuries to his neck, low back and right hip at 
the time of the accident, as he failed to seek benefits for 
such injuries, but had the wherewithal to point out his 
collar bone injury.  It is of doubtful credibility that if  
the veteran incurred a chronic disorder involving these 
joints in-service, to include due to a motorcycle accident, 
that he would have failed to mention them on his original 
claim for benefits.  The contemporaneous records show that 
the veteran fractured his collar bone and that was the extent 
of his injury from the accident.  Finally, the veteran 
submitted a statement from someone who served with him, and 
he attested to the broken collar bone only.  All the records 
are in agreement-the 1972 VA treatment record, the 1973 
separation examination, the 1974 application, and the lay 
statement.  While the veteran is competent to assert his 
recollections, the Board does not find them credible for the 
reasons stated above and accords more probative value to 
statements he made contemporaneously with his service and 
within one year after service than statements he makes now in 
pursuant of monetary compensation.  

Additionally, there is no evidence of continuity of 
symptomatology regarding the cervical or lumbar spine 
following the veteran's discharge from service.  He claims he 
received treatment from the VA facility in Huntington back as 
early as the 1980s.  VA has attempted to obtain all treatment 
from the Huntington VA facility, and the first records shown 
are in 2001.  

The veteran submitted an MRI from 1995 showing degenerative 
disc disease in the lumbar spine.  That is the first showing 
of a post service low back disability, which is more than 
20 years after the veteran's discharge from service and is 
evidence against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  There is no competent or credible evidence of a 
nexus between the diagnoses of lumbar degenerative disc 
disease and the veteran's service.

As to the cervical spine disability, the first showing of a 
diagnosis of degenerative disc disease of the cervical spine 
is in 2001, which is almost 30 years after discharge from 
service, and is evidence against the claim for service 
connection for residuals of a cervical spine injury.  Id.  
Additionally, in a September 2003 VA examination report, the 
examiner diagnosed the veteran with degenerative disc disease 
of the cervical spine and determined that it was "not 
associated [with the] clavicular fracture."  This is 
evidence against the claim, and there is no competent 
evidence to refute this opinion.

As to the claim of entitlement to service connection for 
residuals of a right hip disability, there is no competent 
evidence of a post service disability.  VA treatment records 
from 2001 to 2006 do not show a right hip disability, and 
there are no private medical records showing a hip disorder.  
In the absence of competent evidence of a right hip 
disability, service connection for cannot be granted.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of a present disability there can be no 
valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (service connection may not be granted unless a 
current disability exists).

While the veteran claims that the cervical and lumbar spine 
disabilities had their onset in service and that he has a 
current right hip disability, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for residuals of a low back injury, 
residuals of a cervical spine injury, and residuals of a 
right hip injury.  In reaching these determinations, the 
Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a low back 
injury, diagnosed as degenerative disc disease of the lumbar 
spine is denied.

Entitlement to service connection for residuals of a neck 
injury, diagnosed as degenerative disc disease of the 
cervical spine is denied.

Entitlement to service connection for residuals of a right 
hip injury is denied.


_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


